EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterly Report of Premiere Publishing Group, Inc, a Nevada corporation (the "Company"), on Form 10-Q for the period endedMarch 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Omar Barrientos, President, Chief Executive Officer and Director of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: May 24, 2010 By: /s/Omar Barrientos Omar Barrientos Chief Executive Officer (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)
